Breese, J. We think, filing the note on which the suit was brought, counting upon it, and adding the common counts, is a compliance with the eighth section of the Practice Act,. (Scates’ Comp. 253.) It fully notifies the party what he is called upon to defend against. Whether the note is correctly described or not, is a question, of fact to be brought out on the trial, and can have nothing to-do with a motion to continue the cause. It is an established rule of practice and of law, that a prom-issory note may be given in evidence under the money counts, as in this case, and a recovery had. The court erred, however, in calculating interest upon the-note from its date, when it should have been calculated from its maturity, it being made payable six months after date. For this error the judgment must be reversed. As we have the data before us, on which to make up a correct judgment, we will not remand the cause, but enter judgment here for the amount really due, which we find to be, to this date, six hundred and thirty-one dollars and forty-nine cents. The appellants will recover the costs. Judgment affirmed.